COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Clements and Senior Judge Annunziata


TUCKAHOE YMCA AND
 MANUFACTURERS ALLIANCE
 INSURANCE COMPANY
                                                                MEMORANDUM OPINION *
v.     Record No. 2126-07-2                                          PER CURIAM
                                                                   JANUARY 15, 2008
KRISTEN ROBERTS SHORES


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Arthur T. Aylward; Angela F. Gibbs; Midkiff, Muncie & Ross,
                 P.C., on brief), for appellants.

                 (Louis D. Snesil; Marks & Harrison, on brief), for appellee.


       Tuckahoe YMCA and its insurer (hereinafter referred to as “employer”) appeal a decision

of the Workers’ Compensation Commission finding that Dr. Matthew W. Marchal is Kristen

Roberts Shores’ (claimant) treating physician and that the referral by Dr. Daniel C. Martin to

Dr. Marchal was valid. 1 We have reviewed the record and the commission’s opinion and find

that this appeal is without merit. Accordingly, we affirm for the reasons stated by the


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
          In rendering our decision, we did not address employer’s contentions that the
commission erred in failing to order compliance with Dr. Martin’s recommendation that claimant
undergo detoxification or that it erred in failing to order treatment with a pain management
specialist. Employer did not raise those specific issues on review. Rather, employer’s written
statement on review argued that the evidence did not warrant designation of Dr. Marchal as the
treating physician. Moreover, employer never obtained any ruling from the commission on those
specific issues, and we will not address them for the first time on appeal. See Rule 5A:18. If
employer believed the commission failed to address an issue, it should have timely filed a motion
for reconsideration or rehearing to bring that to the commission’s attention so that it could
correct any perceived error. See Williams v. Gloucester Sheriff’s Dep’t, 266 Va. 409, 411, 587
S.E.2d 546, 548 (2003).
commission in its final opinion. See Shores v. Tuckahoe YMCA, VWC File No. 204-70-70

(Aug. 2, 2007). We dispense with oral argument and summarily affirm because the facts and

legal contentions are adequately presented in the materials before the Court and argument would

not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                      Affirmed.




                                          - 2-